Exhibit 10.1.2

AMENDMENT NO. 1
TO THE EQUITY AND ASSET PURCHASE AGREEMENT

AMENDMENT NO. 1 TO THE EQUITY AND ASSET PURCHASE AGREEMENT (this “Amendment”),
dated as of October 4, 2019 (the “Amendment Effective Date”), by and among (a)
RAIT Financial Trust, a Maryland real estate investment trust (“RAIT Parent”),
RAIT General, Inc., a Maryland corporation (“RAIT General”), RAIT Limited, Inc.,
a Maryland corporation (“RAIT Limited”), and Taberna Realty Finance Trust, a
Maryland real estate investment trust (“Taberna Realty” and, together with RAIT
Parent, RAIT General and RAIT Limited, collectively, “Sellers” and each, a
“Seller”); and (b) CF RFP Holdings LLC, a Delaware limited liability company
(“Buyer”). Sellers and Buyer are referred to herein collectively as the
“Parties” and individually as a “Party”.

W I T N E S S E T H:

WHEREAS, the Parties entered into an Equity and Asset Purchase Agreement, dated
as of August 30, 2019 (the “Purchase Agreement”); and

WHEREAS, the Parties desire to amend the Purchase Agreement in accordance with
Section 8.2 of the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties hereby agree as follows:

1.Defined Terms.  Unless otherwise defined herein, terms used in this Amendment
which are defined in the Purchase Agreement are used herein as defined in the
Purchase Agreement.

2.Amendments.  Each of the Parties hereby agrees that, effective as of the
Amendment Effective Date, the Purchase Agreement is amended as follows:

(a)Section 1.1 of the Purchase Agreement shall be amended by adding the
following new defined terms in the appropriate alphabetical order:

““Additional Deposit” has the meaning set forth in Section 2.3(a) hereof.”

““Amendment No. 1 Effective Date” means October 4, 2019.”

““Specified New/Modified Lease” means any new, renewed, modified or amended
lease with respect to Owned Real Property or Leased Real Property that is
entered into by an Acquired RAIT Entity after the Amendment No. 1 Effective Date
and prior to the Closing Date with the prior written consent of Buyer, but only
if Buyer has expressly agreed in writing to treat such new, renewed, modified or
amended lease as a “Specified New/Modified Lease” for purposes of this Agreement
(it being understood that in connection with any request by any Seller for any
proposed new, renewed, modified or amended lease to be treated as a “Specified
New/Modified Lease”, such Seller shall provide to Buyer a copy of such

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

proposed new, renewed, modified or amended lease (or, in the case of an
amendment to an existing lease, a copy of such amendment) that is in
substantially final form).”

““Specified New/Modified Lease Expenses” means payments (a) due to commercial
real estate brokers in respect of broker’s fees or commissions in connection
with any Specified New/Modified Lease or (b) in respect of tenant and/or
landlord improvements, in each case, that an Acquired RAIT Entity has agreed to
make in connection with any Specified New/Modified Lease, to the extent set
forth in such Specified New/Modified Lease.”

““Specified Payments” means payments made by an Acquired RAIT Entity after the
Amendment No. 1 Effective Date and prior to the Closing Date in respect of
Specified New/Modified Lease Expenses, but in each case only to the extent Buyer
expressly agrees in writing, either at the time Buyer agrees to treat the new,
renewed, modified or amended lease to which any such payment relates as a
Specified New/Modified Lease or at any time thereafter prior to the date such
payment is made by the applicable Acquired RAIT Entity, to bear the cost of such
payment if the Closing occurs.”

““Unapproved Liabilities” means any liabilities incurred by the Acquired RAIT
Entities after the Amendment No. 1 Effective Date and prior to the Closing Date
(to the extent such liabilities have not been paid, satisfied or otherwise
discharged prior to the Closing Date), pursuant to any new, renewed, modified or
amended leases that are entered into after the Amendment No. 1 Effective Date
and that are not Specified New/Modified Leases, for payments (a) due to
commercial real estate brokers in respect of broker’s fees or commissions with
respect to such new, renewed, modified or amended leases or (b) in respect of
tenant and/or landlord improvements with respect to such new, renewed, modified
or amended leases.”

(b)Section 2.1(a)(iii) of the Purchase Agreement shall be amended by deleting
the reference to “Schedule 2.1(a)(iii)” and substituting in lieu thereof
“Exhibit D”.

(c)Exhibit D to this Amendment (which the Parties acknowledge is identical to
Schedule 2.1(a)(iii) to the Purchase Agreement) is hereby added as new Exhibit D
to the Purchase Agreement.

(d)Section 2.3(a) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“Concurrently with the execution of this Agreement, Buyer, RAIT Parent (on
behalf of Sellers) and the Escrow Agent shall execute and deliver the Deposit
Escrow Agreement and within two (2) Business Days thereof Buyer shall deposit
with the Escrow Agent an amount equal to $8,721,000 as an earnest money deposit
(including all interest and other earnings accrued thereon, if any, the
“Deposit”). In

2

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

addition, if, after the conclusion of the Auction (as defined in the Bidding
Procedures) Buyer is the Winning Bidder, or Buyer agrees to serve as the Back-Up
Bidder, on the terms set forth in this Agreement, or if there is no Auction,
Buyer shall deposit with the Escrow Agent an additional $8,721,000 (including
all interest and other earnings accrued thereon, if any, the “Additional
Deposit”) prior to the commencement of the Sale Hearing (as defined in the
Bidding Procedures). Once funded, the Additional Deposit shall constitute a part
of the Deposit and shall be held and applied in accordance with the terms of the
Deposit Escrow Agreement (it being agreed that, if requested by the Escrow Agent
or any of the Parties, the Deposit Escrow Agreement shall be amended at the time
of Buyer’s deposit of the Additional Deposit to the extent reasonably necessary
to provide for the Additional Deposit to become part of the Deposit and to be
held and applied in accordance with the terms set forth in the Deposit Escrow
Agreement (whereupon all references in this Agreement to the Deposit Escrow
Agreement shall be deemed references to the Deposit Escrow Agreement as so
amended)).  Except as otherwise expressly set forth herein and in the Deposit
Escrow Agreement, the Deposit (including the Additional Deposit, if any) shall
be applied against the Purchase Price on the Closing Date. The Deposit
(including the Additional Deposit, if any) shall be held in escrow and disbursed
by the Escrow Agent pursuant to the terms of the Deposit Escrow
Agreement.  Under no circumstances shall any portion of the Deposit (including
the Additional Deposit, if any) be deemed property of the Debtors’ Chapter 11
estate under Section 541 of the Bankruptcy Code unless and until the Deposit is
delivered or required to be delivered to Sellers in accordance with the terms of
this Agreement and the Deposit Escrow Agreement.

(e)Section 2.4 of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“Section 2.4  Consideration.  The consideration for the Purchased Assets shall
be (i) an aggregate amount equal to: (a) the Base Purchase Price, plus (b) the
Closing Date Cash Amount, minus (c) the Interim Cash Receipts Amount, plus (d)
the Excluded Cash Receipts Amount, minus (e) the Retained Cash Amount, minus (f)
the amount of any Cure Amounts payable by Buyer pursuant to Section 2.2, minus
(g) the aggregate amount of any Unapproved Liabilities, if any, plus (h) the
aggregate amount of any Specified Payments (the amount so calculated, the
“Purchase Price”), plus (ii) the assumption by Buyer of the Assumed Liabilities,
if any. Subject to the terms and conditions of this Agreement, in consideration
for the Acquired Equity Interests and other Purchased Assets, at the Closing,
Buyer shall (i) pay the Purchase Price (inclusive of the Deposit, which the
Escrow Agent shall release at the Closing to RAIT Parent pursuant to the terms
of the Deposit Escrow Agreement and joint written instructions delivered by RAIT
Parent and Buyer to the Escrow Agent), less the amount of the Tax Indemnity
Amount to be deposited with the Escrow Agent as provided in Section 2.3(b), to
RAIT Parent and/or such other Seller as may be applicable (as specified by RAIT
Parent), by wire transfer in immediately available funds to one or more accounts
designated by RAIT Parent at

3

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

least two (2) Business Days before the Closing Date and (ii) assume the Assumed
Liabilities, if any.”

(f)Section 2.6(a) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“No later than three (3) Business Days prior to the anticipated Closing Date,
RAIT Parent shall deliver to Buyer a statement (the “Pre-Closing Statement”),
along with reasonably detailed information and supporting documentation, setting
forth RAIT Parent’s good faith estimates of (i) the Closing Date Cash Amount,
(ii) the Interim Cash Receipts Amount, (iii) the Excluded Cash Receipts Amount,
(iv) the Retained Cash Amount, (v) the Cure Amounts payable by Buyer, (vi) the
amount of the Specified Payments, if any, (vii) the amount of the Unapproved
Liabilities, if any, and (viii) the amount of the Purchase Price (the “Estimated
Purchase Price”). Such Pre-Closing Statement shall be certified by a financial
officer of RAIT Parent on behalf of RAIT Parent to be true and complete.
Following the delivery of the Pre-Closing Statement until the delivery of the
Closing Statement, RAIT Parent shall (A) permit Buyer to have reasonable access
during normal business hours to the finance personnel and accountants of RAIT
Parent and the other RAIT Entities and the books and records of the RAIT
Entities that are relevant to the calculation of the Estimated Purchase Price
and each component thereof as set forth in the Pre-Closing Statement and (B)
consider in good faith any of Buyer’s comments, and use commercially reasonable
efforts to respond to Buyer’s questions, relating to the calculation of the
Estimated Purchase Price and each component thereof as set forth in the
Pre-Closing Statement, and Buyer’s proposed changes to the Estimated Purchase
Price and each component thereof as set forth in the Pre-Closing
Statement.  RAIT Parent and Buyer shall agree in good faith as to the Estimated
Purchase Price and RAIT Parent shall update the Pre-Closing Statement to reflect
any agreed changes thereto.”

(g)Section 2.6(b) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“One (1) day prior to the anticipated Closing Date, RAIT Parent shall deliver to
Buyer a final statement (the “Closing Statement”), along with reasonably
detailed information and supporting documentation, setting forth (i) the
calculated Closing Date Cash Amount, (ii) the calculated Interim Cash Receipts
Amount, (iii) the calculated Excluded Cash Receipts Amount, (iv) the Retained
Cash Amount, (v) the calculated Cure Amounts payable by Buyer, (vi) the
calculated amount of the Specified Payments, if any, (vii) the calculated amount
of the Unapproved Liabilities, if any, and (viii) the calculated amount of the
Purchase Price.  Such Closing Statement shall be certified by a financial
officer of RAIT Parent on behalf of RAIT Parent to be true and complete.
Following the delivery of the Closing Statement until the Closing, RAIT Parent
shall (A) permit Buyer to have reasonable access during normal business hours to
the finance personnel and accountants of RAIT Parent and the other RAIT Entities
and the books and records of the RAIT

4

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

Entities that are relevant to the calculation of the Purchase Price and each
component thereof as set forth in the Closing Statement, and (B) consider in
good faith any of Buyer’s comments, and use commercially reasonable efforts to
respond to Buyer’s questions, relating to the calculation of the Purchase Price
and each component thereof as set forth in the Closing Statement, and Buyer’s
proposed changes to the Purchase Price and each component thereof as set forth
in the Closing Statement. RAIT Parent and Buyer shall agree in good faith as to
the Purchase Price and RAIT Parent shall update the Closing Statement prior to
the Closing to reflect any agreed changes thereto.”

(h)Section 2.8(a)(vi) of the Purchase Agreement shall be amended by deleting the
reference to “Schedule 3.22” and substituting in lieu thereof “Exhibit E”.

(i)Exhibit E to this Amendment is hereby added as new Exhibit E to the Purchase
Agreement.

(j)Section 2.8(a) of the Purchase Agreement shall be further amended by deleting
clause (xvii) of such Section and substituting the following:

“(xvii) copies of any executed Specified New/Modified Leases, to the extent not
previously provided to Buyer; and

“(xviii) such other duly executed documents, instruments and certificates as may
be necessary to be delivered by the RAIT Entities pursuant to this Agreement or
the other Definitive Documents or as may be reasonably requested by Buyer.”

(k)Article VI of the Purchase Agreement shall be amended by adding the following
new “Section 6.4”:

“Section 6.4Proposed New or Modified Leases.

(a) Notwithstanding anything to the contrary in this Article VI or in any other
section of this Agreement, Buyer acknowledges that if Buyer does not agree to
treat any proposed new, renewed, modified or amended lease with respect to Owned
Real Property or Leased Real Property that is presented by a Seller to Buyer
with a request for Buyer’s consent thereto (accompanied by a copy of such new,
renewed, modified or amended lease (or, in the case of an amendment to an
existing lease, a copy of such amendment) as set forth in the parenthetical in
the definition of “Specified New/Modified Lease”), as a Specified New/Modified
Lease, and the applicable Acquired RAIT Entity elects not to enter into such
proposed new, renewed, modified or amended lease, then any events or
consequences to the extent arising directly as a result of such Acquired RAIT
Entity’s determination not to enter into such proposed new, renewed, modified or
amended lease, will not be deemed to constitute a breach of, or failure to
comply with, any representation, warranty, covenant or condition set forth in
this Agreement.

5

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary in this Article VI or in any other
section of this Agreement, Buyer acknowledges that if Buyer agrees to treat any
proposed new, renewed, modified or amended lease with respect to Owned Real
Property or Leased Real Property as a Specified New/Modified Lease but does not
agree to treat as “Specified Payments” certain of the Specified New/Modified
Lease Expenses coming due prior to the Closing Date with respect to such
Specified New/Modified Lease, then in the event the applicable Acquired RAIT
Entity thereafter fails to pay when due such portion of such Specified
New/Modified Lease Expenses that does not constitute a Specified Payment with
respect to such Specified New/Modified Lease, the non-payment by the applicable
Acquired RAIT Entity of such portion of such Specified New/Modified Lease
Expenses that does not constitute a Specified Payment, and any events or
consequences to the extent arising directly as a result of such non-payment of
the portion of such Specified New/Modified Lease Expenses that does not
constitute a Specified Payment, including without limitation lease defaults,
loan defaults, Actions and the attachment of Liens and the like, will not be
deemed to constitute a breach of, or failure to comply with, any representation,
warranty, covenant or condition set forth in this Agreement.”

(l)Section 7.2(g) of the Purchase Agreement shall be amended and restated in its
entirety to read as follows:

“Buyer fails to deliver to the Escrow Agent in accordance with Section 2.3(a)
either (i) the portion of the Deposit required to be delivered to the Escrow
Agent within two (2) Business Days of the execution of this Agreement or (ii)
if, after the conclusion of the Auction, Buyer is the Winning Bidder, or Buyer
agrees to serve as the Back-Up Bidder, or if there is no Auction, the Additional
Deposit prior to the commencement of the Sale Hearing;”

(m)The Schedules shall be amended to remove Schedule 2.1(a)(iii) in its
entirety.

3.Effectiveness.  The amendments set forth in this Amendment shall become
effective as of the Amendment Effective Date, subject to execution and delivery
of this Amendment by each of the Parties.

4.Miscellaneous.

(a)Except as expressly provided herein, this Amendment shall not, by implication
or otherwise, alter, modify, amend or in any way affect any of the obligations,
covenants or rights (including, without limitation, rights to terminate the
Purchase Agreement) contained in the Purchase Agreement, all of which are
ratified and confirmed in all respects by the Parties and shall continue in full
force and effect.

6

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

(b)Each reference to the Purchase Agreement hereafter made in any document,
agreement, instrument, notice or communication shall mean and be a reference to
the Purchase Agreement as amended and modified hereby.

(c)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(d)The Section captions herein are for convenience of reference only, do not
constitute part of this Amendment and shall not be deemed to limit or otherwise
affect any of the provisions hereof.

(e)This Amendment, together with the Purchase Agreement and the other Definitive
Documents, constitutes the entire agreement among the Parties with respect to
the subject matter hereof and supersedes all prior agreements and understandings
among the Parties with respect to such subject matter.

(f)For the convenience of the Parties, this Amendment may be executed and
delivered (by facsimile or PDF signature) in any number of counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

(g)If any term, condition or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner adverse to any
Party.  Upon such determination that any term, condition or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

(h)The words “include,” includes” and “including,” when used herein shall be
deemed in each case to be followed by the words “without limitation” (regardless
of whether such words or similar words actually appear).  Any reference in this
Amendment to gender shall include all genders, and words imparting the singular
number only shall include the plural and vice versa.  The words such as
“herein,” “hereinafter,” “hereof” and “hereunder” refer to this Amendment as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.

(i)The Parties agree that they have been represented by legal counsel during the
negotiation and execution of this Amendment and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

7

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank.]

 

8

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Amendment No. 1 to the Equity and
Asset Purchase Agreement to be duly executed and delivered as of the date first
above written.

 

RAIT FINANCIAL TRUST

 

 

 

By:

/s/ Jamie Reyle, Esq.

 

Name:

Jamie Reyle, Esq.

 

Title:

Chief Executive Officer, President & General Counsel

 

 

RAIT General, Inc.

 

 

By:

/s/ Jamie Reyle, Esq.

 

Name:

Jamie Reyle, Esq.

 

Title:

Chief Executive Officer, President & General Counsel

 

 

RAIT Limited, Inc.

 

 

By:

/s/ Jamie Reyle, Esq.

 

Name:

Jamie Reyle, Esq.

 

Title:

Chief Executive Officer, President & General Counsel

 

 

Taberna Realty Finance Trust

 

 

By:

/s/ Jamie Reyle, Esq.

 

Name:

Jamie Reyle, Esq.

 

Title:

Chief Executive Officer, President & General Counsel

 






[Signature Page to Amendment No. 1 to the Equity and Asset Purchase Agreement]

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

CF RFP HOLDINGS LLC

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

Constantine M. Dakolias

 

Title:

President

 

 

 

 

 

[Signature Page to Amendment No. 1 to the Equity and Asset Purchase Agreement]

 

 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

List of Omitted Exhibits

 

The following exhibit to the Amendment No. 1 to the Equity and Asset Purchase
Agreement, dated October 4, 2019, by and among RAIT Financial Trust, RAIT
General, Inc., RAIT Limited, Inc., and Taberna Realty Finance Trust, as Sellers,
and CF RFP Holdings LLC, as Buyer, has not been provided herein:

   

Exhibit E – Required Consents, Waivers and Approvals

 

The registrant hereby undertakes to furnish supplementally a copy of such
omitted exhibit to the Securities and Exchange Commission upon request.




 

 





120614386.13

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit D

Acquired Assets

1.

CDO I Notes F, G and H owned by any Seller.  

2.

The “A” Participation Interest, as such term is defined in that certain
Participation and Servicing Agreement, dated as of June 27, 2012, among RAIT
Partnership, L.P., as initial holder, RAIT Partnership, L.P., as initial A
Participant, and RAIT Partnership, L.P., as initial B Participant, governing the
participation of that certain mortgage loan made by RAIT Partnership, L.P. to
M&R Glen Oak Commons LLC, evidenced by that certain “A” Participation
Certificate dated December 17, 2018, acknowledging Taberna Realty Finance Trust
as 100% holder of the A Participation Interest pursuant to that certain
Assignment and Assumption of “A” Participation Interest from RAIT Preferred
Funding II, Ltd. to Taberna Realty Finance Trust, dated December 17, 2018.

 

 

 

 

 

 





120614386.13

 

 

 

 

